DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Rucinski on 11/9/2021.

The application has been amended as follows: 
a) Amend claims 2 and 5:
2. (CURRENTLY AMENDED) The wind turbine of claim 1 wherein said first hub and said second hub each 



a. a tier-1 rotor hub in connection with a tier-1 rotor shaft, wherein said tier-1 rotor shaft comprises a tier-1 rotor shaft bearing; 
b. a tier-2 rotor hub being aft of said tier-1 rotor hub and in connection with a tier-2 rotor shaft, wherein said tier 1 rotor shaft fits telescopically within said tier-2 rotor shaft, wherein said tier-2 rotor shaft comprises a tier-2 rotor shaft bearing, and wherein said tier-2 rotor shaft rotates independently of said tier-1 rotor shaft; 
c. at least two tier-1 blades connected at the trailing edge of said at least two tier-1 blades to said tier-1 rotor hub; 
d. at least two tier-2 blades connected at the trailing edge of said at least two tier-2 blades to said tier-2 rotor hub; 
e. a tier-1 generator in communication with said tier-1 rotor shaft; and 
f. a tier-2 generator in communication with said tier-2 rotor shaft[[;]].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine comprising: a nacelle comprising a first hub and a second hub, said second hub being aft of said first hub and each hub being connected to a rotating shaft; wherein said rotating shaft comprises a first telescoping section which telescopes within a second telescoping section, and wherein said first and second telescoping sections rotate independently of one another; and wherein said first 
Regarding claim 5, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine comprising: a tier-1 rotor hub in connection with a tier-1 rotor shaft, wherein said tier-1 rotor shaft comprises a tier-1 rotor shaft bearing; a tier-2 rotor hub being aft of said tier-1 rotor hub and in connection with a tier-2 rotor shaft, wherein said tier 1 rotor shaft fits telescopically within said tier-2 rotor shaft, wherein said tier-2 rotor shaft comprises a tier-2 rotor shaft bearing, and wherein said tier-2 rotor shaft rotates independently of said tier-1 rotor shaft; at least two tier-1 blades connected at the trailing edge of said at least two tier-1 blades to said tier-1 rotor hub; at least two tier-2 blades connected at the trailing edge of said at least two tier-2 blades to said tier-2 rotor hub.
Claims 2-4 and 6-8 are considered allowable based on their respective dependence on allowed claims 1 and 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832